Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 18, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151071-2                                                                                            Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  ANDREW SHIRVELL,                                                                                         Joan L. Larsen,
          Claimant-Appellant,                                                                                        Justices


  v                                                                SC: 151071-2
                                                                   COA: 314223, 314227
                                                                   Ingham CC: 12-000344-AE
  DEPARTMENT OF ATTORNEY GENERAL,
          Employer-Appellee,
  and

  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 8, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 18, 2015
         p1215
                                                                              Clerk